Case 2:19-cv-06338-SVW-JEM Document 97 Filed 05/04/21 Page 1 of 3 Page ID #:4366


    1    Mohammad Tajsar (SBN 280152)
         mtajsar@aclusocal.org
    2    ACLU Foundation of Southern California
         1313 West 8th Street
    3    Los Angeles, CA 90017
    4    Telephone: (213) 977-9500
         Facsimile: (213) 977-5297
    5
         R. Alexander Pilmer (SBN 166196)
    6    Alexander.pilmer@kirkland.com
         Kirkland & Ellis LLP
    7    333 S. Hope Street, Suite 2900
    8    Los Angeles, CA 90017
         Telephone: (213) 680-8405
    9    Facsimile: (213) 680-8500
   10    Counsel for Plaintiffs
   11
   12
   13              UNITED STATES DISTRICT COURT FOR THE
                      CENTRAL DISTRICT OF CALIFORNIA
   14
   15
         NORA PHILLIPS; ERIKA PINHEIRO; CASE NO. 2:19-cv-06338
   16    and NATHANIEL DENNISON;
                                        CERTIFICATE OF SERVICE
   17
               Plaintiffs,
   18    v.                                       Honorable Stephen V. Wilson
                                                  United States District Judge
   19
         UNITED STATES CUSTOMS AND
   20    BORDER PROTECTION; MARK
   21    MORGAN; UNITED STATES
         IMMIGRATION AND CUSTOMS
   22    ENFORCEMENT; MATTHEW
   23    ALBENCE; FEDERAL BUREAU OF
         INVESTIGATION; and
   24    CHRISTOPHER WRAY.
   25          Defendants.
   26
   27
   28
Case 2:19-cv-06338-SVW-JEM Document 97 Filed 05/04/21 Page 2 of 3 Page ID #:4367


    1                             CERTIFICATE OF SERVICE
    2
              I, Mohammad Tajsar, am employed in the County of Los Angeles, State of
    3
        California.
    4
    5         On May 4, 2021, I served a copy of the following document(s) described as:
    6   on the interested parties in this action as follows:
    7   1. PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR
    8   SUMMARY JUDGMENT;

    9   2.  PLAINTIFFS STATEMENT OF GENUIE DISPUTES IN SUPPORT
   10   OF THEIR OPPOSITION TO MOTION FOR SUMMARY JUDGMENT;
   11   3.  DECLARATION OF MOHAMMAD TAJSAR IN SUPPORT OF
   12   PLAINTIFFS’ OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
   13
               ☒ By Electronic Mail
   14
                      I caused said document(s) to be transmitted by electronic mail. The
   15
                      name(s) and email address(es) of the person(s) served are set forth
   16                 below. The document was transmitted by electronic transmission and
                      without error.
   17
   18                 Michael L. Drezner
   19                 Martin M. Tomlinson
                      Sophie Kaiser
   20                 Lisa Olson
   21                 U.S. DEPARTMENT OF JUSTICE
                      Civil Division - Federal Programs Branch
   22                 1100 L Street NW, Room 12210
   23                 Washington, DC 20005
                      Email:       Michael.L.Drezner@usdoj.gov
   24                              Martin.M.Tomlinson@usdoj.gov
   25                              Sophie.B.Kaiser@usdoj.gov
                                   Lisa.Olson@usdoj.gov
   26
                      Attorneys for Defendants
   27
   28


                                                   1
Case 2:19-cv-06338-SVW-JEM Document 97 Filed 05/04/21 Page 3 of 3 Page ID #:4368


    1         I declare under penalty of perjury that the foregoing is true and correct.
    2         Executed on May 4, 2021, at Los Angeles, California.
    3
    4                                      By: /s/ Mohammad Tajsar
    5                                          Mohammad Tajsar

    6                                            Counsel for Plaintiffs
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                  2
